DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims filed 16 March 2022 as a whole are objected to because of the following informalities:  
The claims filed 16 March 2022 fail to comply with the requirements of 37 CFR 1.121, as claims 11-19 are labeled as “withdrawn” but are not presented in their full text. It is only acceptable to not include the full text of claims if they have been cancelled. It is entirely unclear if these claims are withdrawn or cancelled at this time. Future responses which do not properly comply with 37 CFR 1.121 may be treated as nonresponsive.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 now calls for the processor to “obtain the first signal modulated based on a fist frequency”; it is unclear if “the first signal modulated” is a separate object or if it is calling for “the first signal” to be modulated. The Examiner notes that there is no antecedent basis for the former option. Still further, the claim then calls for the processor to “transmit the modulated first signal to the transmitter” – is the device configured to perform this step prior to the signal being outputted, or at some other time? Claim 1 defines that the only signal which is output is “the first signal”, not “the modulated first signal”, such that it is unclear how this “modulated first signal” or “first signal modulated” relates to the “first signal” and where it might be used as part of the claimed device. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying biometric information from data derived from sensed signals, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the processor used to perform the abstract idea is a conventional and generic computing device which does no more than provide a technological environment for the execution of the abstract idea itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well-understood, routine, and conventional sensor components of a transmitter and receivers which are recited at a high level of generality for the insignificant extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional.). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself. 
The dependent claims also fail to provide anything significantly more, as claims 2-7 are directed to aspects of the data gathering and claims 8-10 are directed to aspects of the abstract idea itself.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying biometric information from data derived from sensed signals, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the processor used to perform the abstract idea is a conventional and generic computing device which does no more than provide a technological environment for the execution of the abstract idea itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well-understood, routine, and conventional sensor components including a transmitter and receivers located in an array or module which are recited at a high level of generality for the insignificant extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional.). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henneberg (US 2013/0018237).
Regarding claim 1, Henneberg discloses an electronic device comprising: a sensor module including a transmitter (element 203), a first receiver (element 231), and a second receiver (element 227); and  5a processor operatively connected with the sensor module (paragraph [0068]), wherein the processor is configured to output a first signal using the transmitter (paragraph [0072]), receive a reference portion of the first signal using the first receiver (paragraph [0084]), receive a second signal using the second receiver (paragraph [0082]), wherein the second signal is another portion of the first signal which has been reflected by a part of a user's body after a tissue-light interaction within the part of the user's body (paragraph [0074]), identify the user's biometric information based on, at 10least, first data and second data, wherein the first data is based on the first signal and the second data is based on the second signal, and provide the biometric information to the user (paragraphs [0018], [0019], [0028]), wherein the sensor module further includes an optical guide to allow the first receiver to directly receive the reference part of the first signal (element 211; paragraph [0084]).  
Regarding claim 4, Henneberg further discloses that the sensor module further includes a first area and a second area, and wherein the transmitter and the first receiver positioned adjacent to the transmitter are disposed in the first area, and the second receiver is disposed in the second area (figure 2).  
Regarding claim 7, Henneberg further discloses that the processor is further configured to determine a first amplitude and a second amplitude for the first signal to be output from the transmitter, output the first signal with the first amplitude using the transmitter, and output the first signal with the second amplitude using the transmitter (paragraph [0085], the light emitted by the transmitter is emitted at a plurality of amplitudes/strengths/intensities).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henneberg in view of Shay (US 2017/0119318).
Regarding claim 8, Henneberg further discloses that the processor is further configured to identify a variation in amplitude of the first signal based on an amplitude of the first signal and an amplitude of the second signal and obtain the user's biometric information based on, at least, a variation in the first signal (paragraph [0006].  Henneberg does not disclose also identifying a variation in phase of the first and second signals; Shay teaches an electronic device configured to evaluate a user’s biometric information using optically sensed data (abstract) by evaluating variations in phase and amplitude of the sensed signals (paragraph [0063]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Henneberg and also evaluated variations in phase, as taught by Shay, in order to increase the accuracy of measurements.
Regarding claim 9, Henneberg further discloses that the processor is further configured to obtain an absorption degree and a scattering degree based on the variation in the first signal and obtain the biometric information based on at least part of the obtained 5absorption degree and scattering degree (paragraph [0018]).  
Regarding claim 10, Henneberg further discloses that the biometric information includes information about an amount of glucose in blood (paragraph [0018]).

Claim 1-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2017/0372152) in view of Cho (US 2006/0094941).
Regarding claim 1, Baek discloses an electronic device, comprising: a sensor module (figure 1) including a transmitter (element 110), and a receiver (element 120); and 5a processor operatively connected with the sensor module (element 720), wherein the processor is configured to output a first signal using the transmitter (element 101), receive a “reference” portion of the first signal using the receiver (element 102), receive a second signal using the receiver (element 106), wherein the second signal is another portion of the first signal after being reflected by a part of a user's body after a tissue-light interaction within the part of the user's body (figure 1), identify the user's biometric information based on, at 10least, first data and second data, wherein the first data is based on the first signal and the second data is based on the second signal, and provide the biometric information to the user (paragraph [0039]), wherein the sensor module further includes an optical guide configured to allow the first receiver to directly receive the reference part of the first signal (paragraphs [0042], [0043]; figure 1).  Baek does not disclose the receiver being one of two receivers, with one of the receivers being used to receive the first signal and the other being used to receive the second signal. Cho teaches an electronic device comprising a sensor module (figure 1, 14) including a transmitter (“Incident Light”, figure 1), a first receiver (“Reflected-Light Detector”; element 38), and a second receiver (“Scattered-Light Detector”; element 39), where the sensor module is configured to output a first signal using the transmitter and separately receive at least two signals via the receivers (figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Baek and used separate light receivers for each received signal, as taught by Cho, in order to more easily analyze the different responses.5a processor operatively connected with the sensor module, wherein the processor is configured to output a first signal using the transmitter, receive the first signal using the first receiver, receive a second signal using the second receiver, wherein the second signal is the first signal reflected by a part of a user's body after a tissue-light interaction within the part of the user's body, identify the user's biometric information based on, at 10least, first data and second data, wherein the first data is based on the first signal and the second data is based on the second signal, and provide the biometric information to the user.  
Regarding claim 2, Baek further discloses that the sensor module further includes a 15first area and a second area spatially separated by a rib included in a housing of the sensor module, wherein the rib is lower in height than the housing, wherein the transmitter is disposed in the first area, and the first receiver and the second receiver are disposed in the second area (figure 1), and wherein the sensor module further includes the optical guide provided between the first area and the second area and is configured to allow the first 20receiver to receive the first signal from the transmitter (element 130 extends between the areas).  
Regarding claim 3, Cho’s receivers are configured in a single array (paragraph [0015]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Baek and Cho with the receivers in a single array, as further taught by Baek, in order to conserve space in the device.
Regarding claim 4, the Examiner notes that any desired portions of the device may be considered different “areas” as these “areas” have no structural characteristics beyond drawing invisible lines receivers and/or transmitters, such that the device of Baek and Cho may  be considered to have a first area and a second area, and wherein the transmitter and the first receiver positioned adjacent to the transmitter are disposed in the first area, and the second receiver is disposed in the second area.  
Regarding claim 5, Baek further discloses a structure provided at, at least, part of an “upper” portion of the transmitter, the first receiver, and the second receiver and configured to refract the first signal and the second signal to change a path of the first signal and the second signal (element 130, figure 1).  

Regarding claim 20, Baek discloses an electronic device comprising: a display (element 750,760); a sensor module including a light emitting device (element 110), a light receiving61678-5612 (P24156-US/DMC) device (element 120), and an optical guide configured to guide a reference part of a first light emitted from the light emitting device along a path (paragraph [0042]-[0043]); and a processor operatively connected with the display and the sensor module (element 720), wherein the processor is configured to output the first light modulated as per at least one frequency 5using the light emitting device, receive the reference part of the first light using the light receiving device, wherein the first light is guided to the light receiving device by the optical guide (figure 1), receive second light using the light receiving device, wherein the second light is the another part of first light reflected by at 10least part of a user's body after a tissue-light interaction (figure 1), identify the user's biometric information based on, at least, first data and second data, wherein the first data is based on the received first light and the second data is based on the received second light (paragraph [0039]), and provide the user with the biometric information using the display (paragraph [0111], [0112], [0157]). Baek does not disclose the light receiving device being one of a plurality of light receiving devices, with separate light receiving devices of the plurality being used to receive the first and second signals, and wherein the one of the plurality of light receiving devices and the at least one other of the plurality of light 15receiving devices are configured in a single sensor array or are disposed in different areas spatially separated by a rib in the sensor module. Cho teaches an electronic device comprising a sensor module including a light emitting device (figure 1, “Incident Light”) and a plurality of light receiving devices (figure 1, the detectors; figure 14, elements 38, 39, 40), where a light signal emitted by the emitting device is received by different light receiving devices of the plurality of devices (figure 1), and the plurality of light 15receiving devices are configured in a single sensor array or are disposed in different areas spatially separated by a rib in the sensor module (figures 1, 14). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Baek with a plurality of light receiving devices and used separate receiving devices to receive the first and second signals, those devices being in an array, as taught by Cho, in order to better allow distinguishing between the two received signals. 

Response to Arguments
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. 
Regarding the rejection under 112 of claim 6, Applicant does not address the rejection or provide any context for the claim amendments; as noted above, these amendments do not provide any clarity to the scope of the claim. 
Regarding the rejections under 101, Applicant has included large citations of Enfish and then generally alleges that the claimed invention is analogous and thus not directed to an abstract idea because “the sensor module is performed by a processor of the electronic device [sic]”. Aside from it being entirely unclear how Applicant believes a sensor can be performed by a processor, Applicant does not draw any parallels between the instant invention and Enfish beyond the inclusion of a processor. As noted by Applicant, Enfish is “directed to specific improvements in how to control a sensor module and a processor of an electronic device”; the actual claimed invention in Enfish is “a specific type of data structure designed to improve the way a computer stores and retrieves data in memory.” Beyond the general allegation that the claims are analogous, Applicant has made no attempt to show how the claims of the instant invention might be directed to the operation of the processor, let alone an improvement in how the processor stores and retrieves data, or even any improvement whatsoever. Applicant alleges an improvement, but has not actually identified what this improvement might be or how it is reflected in the claims. Applicant concludes by asserting that the inclusion of a processor in the instant invention is not a post-hoc addition, but no task performed by the processor as claimed is anything more than mere automation of general organization of information. The claims remain rejected.
Regarding the art rejections, Applicant addresses “the combination of Henneberg, Baek and Cho”. The Examiner notes that none of the rejections in the previous Office Action nor the present one set forth any rejection based on “the combination of Henneberg, Baek, and Cho”; it is entirely unclear how or why Applicant has presented arguments to a rejection which does not exist.
Applicant next argues that the portion of transmitted light in Baek which does not reflect off skin is “not light used to obtain biometric information” (this has not been claimed) and thus does not correspond to the “reference part” of the first light. The Examiner notes that “reference” has been given no characteristics or particular limitations, such that it is merely a label applied to this portion of a light beam. Applicant somehow characterizes this portion of the light beam as “noise” despite it not being identified as such, particularly as paragraph [0044], which discusses how the optical guide results in a portion of the transmitted light beam becoming split into element 102, concludes by stating that the use of the optical guide increases the signal-to-noise ratio of the received light. Still further, as presented the “reference part of the first light” is not involved in any part of the calculations or finding of biometric information, as the claims clearly state that “the first signal”, not “the reference part of the first signal”, is used for this.
Applicant’s remarks regarding Cho, which is cited to teach the use of multiple receivers, not how light is transmitted or otherwise sent to these receivers, are moot as they are attacking the modifying reference for not teaching something which is already found in the reference which it modifies (Baek). 
Applicant then returns to Baek to assert that the optical guide does not guide the reference part of the first light “to be received by a specific receiver”; again, this limitation is not found in the claims. The claims do not call for the guide to cause the light to reach a particular receiver, only that the guide “allows” the receiver to receive light, with no constraints on any other location that light might also be transmitted.
The Examiner notes that, despite Applicant’s arguments being directed to “the combination of Henneberg, Baek and Cho”, Applicant has not actually addressed any disclosures of Henneberg. As all of Applicant’s arguments only make reference to 35 USC 103 and “combinations” of references, it appears Applicant is unaware that several of the claims are rejected under 102. The Examiner also notes that Applicant’s remarks do not appear to acknowledge the existence of the rejections under Henneberg as modified by Shay. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791        
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791